DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US Pub No 2010/0192909).
In regard to claim 20, Ikeda discloses a piston (46, see Fig 1) for an internal combustion engine (see Abstract), the piston comprising:
a bowl machined into a top surface of the piston (see Fig 1), the bowl comprising a salient angle between the top surface of the piston and a side of the bowl, an opening diameter, and a depth (see the annotated Fig 1, below), wherein the salient angle of the bowl ranges approximately from 10 to 25 degrees (appearing to be sloped towards the side of the bowl at generally near 25 degrees off of vertical) and the ratio between the bowl opening diameter and the bowl depth ranges approximately from 0.5 to 2.0 (the 
 
    PNG
    media_image1.png
    286
    445
    media_image1.png
    Greyscale

In regard to claim 21, Ikeda discloses the piston of claim 20, wherein the salient angle ranges approximately from 20 to 25 degrees (appearing to be sloped towards the side of the bowl at generally near 25 degrees off of vertical).
In regard to claim 25, Ikeda discloses the piston of claim 20, wherein the piston is configured to be positioned within a cylinder (see Fig 1) where a diameter of at least one intake valve (48A) of the cylinder is greater than a diameter of at least one exhaust valve (48B) of the cylinder (intake valve 48A being visibly wider than exhaust valve 48B as seen in Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US Pub No 2010/0192909) in view of Lucas (US Pub No 2017/0350420).
In regard to claims 22-24,
Ikeda discloses the engine of claim 20, but does not positively disclose wherein “the piston is configured to accommodate intake air from a turbocharger having a compressor configured to provide compressed air to the combustion engine” of the efficiency of said turbo charger (greater than 50% or approximately 60-70%).
However, it is very well known in the art to configure engines with turbochargers.
Lucas discloses a turbocharger and teaches that turbochargers are beneficial as they increase fuel economy, reduce emissions, and increase overall engine efficiency (Paragraph 0002). Further, Lucas teaches that it is desirable to maximize the efficiency of the turbocharger itself (see Paragraphs 0004 and 0005).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the engine utilizing the piston of Ikeda with a turbocharger (and to maximize the efficiency of the turbocharger (to include greater than 50% or approximately 60-70%) in order to improve the efficiency, fuel economy, and emissions of the engine as taught by Lucas.

Claims 26-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ikeda (US Pub No 2010/0192909).
In regard to claims 26-29,
Ikeda discloses the piston of claim 20.
Firstly, Examiner asserts that claims 26-29 (and 20) are simply drawn to a piston.
In application #16/483,675 (of which the instant application is a continuation), the allowed claims were drawn to an engine system and an engine, and as such, the timing of the engine, and other similar limitations were given patentable weight, as they are controlled by aspects of the engine as a whole (cam profile, piston stroke, ECU programming etc.).
As the claims of the instant application are drawn simply to a piston, it is considered that such a piston could be used in any number of engines wherein the engine timing and compression ratio are controlled by other elements of the engine. In other words, Examiner asserts that the piston of Ikeda, as is, is capable of meeting the limitations found in claims 26 and 29, simply by being utilized in an engine where the valves are timed accordingly by a valve controller and the compression ratio set accordingly by stroke length, etc.
However, in the alternative, should it be possible to show that the piston of Ikeda is not unmodifiedly capable of use in an engine with the claimed characteristics:
“configured to be positioned within a cylinder and to receive intake air within the bowl before top dead center on an exhaust stroke of the internal 
“configured to refrain from receiving intake air within the bowl at least 10 degrees before bottom dead center of the intake stroke of the internal combustion engine”;
“configured to refrain from receiving intake air within the bowl at least 45 degrees before bottom dead center of the intake stroke of the internal combustion engine”; and
“configured to generate a high compression ratio in the cylinder ranging approximately from 12 to 18”.
Ikeda itself discloses that the engine in which is located its piston can be modified to adjust engine timing, in general (for example, see 0067 and 0106) and compression ratio (Paragraph 0163).
In other words, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to optimize the behavior of the engine of Ikeda (to include engine timing in general and compression ratio) as is commonly done in the art; especially as Ikeda itself suggests optimizing engine operational parameters. Determining such optimums would be (and commonly are) determined through routine experimentation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, and 9 of U.S. Patent No. 10,815,871. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 20, 22, 23, 25, and 26 of the instant application are drawn to a piston being defined by generally the same limitations as the piston in the engine system set forth in claim 1 of US Pat No 10,815,871. While there are some minor differences (the most substantial being “the salient angle of the bowl ranges approximately from 10 to 25 degrees” versus “the salient angle of the piston bowl ranges is at least 10 degrees”), the difference between approximately
Claim 21 of the instant application contains limitations substantially the same as those found in claim 4 of the patent.
Claim 24 of the instant application contains limitations substantially the same as those found in claim 5 of the patent.
Claim 27 of the instant application contains limitations substantially the same as those found in claim 7 of the patent.
Claim 28 of the instant application contains limitations substantially the same as those found in claim 9 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JACOB M AMICK/Primary Examiner, Art Unit 3747